DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/08/2020. 

Allowable Subject Matter
Claims 21-35 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 21 and 22 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. The closest prior art of record U.S Publications 2011/0233940 A1 and 2012/0111025A1. 

Regarding Claim 21:
The prior art of record does not teach “a compressor configured to compress a working medium to generate a compressed medium; a medium heating heat receiver, which is a heat receiver, configured to receive sunlight to heat the compressed medium; a turbine configured to be driven by the compressed medium heated by the medium heating heat receiver; in combination with a heat accumulation material that is capable of accumulating 

Regarding Claim 22:
The prior art of record does not teach “A solar thermal power generation facility including: a compressor configured to compress a working medium to generate a compressed medium; a medium heating heat receiver, which is a heat receiver, configured to receive sunlight to heat the compressed medium; a turbine configured to be driven by the compressed medium heated by the medium heating heat receiver; in combination with a heat accumulator has a heat accumulation material that is capable of accumulating heat of the steam from the exhausted heat recovery boiler and has fluidity; an auxiliary feed line that branches off from the feed line; a steam generator that is connected to the auxiliary feed line, is configured to heat the water from the auxiliary feed line, and is configured to convert the water into steam; an auxiliary steam line configured to guide the steam generated by the steam generator to the steam turbine; and a heat-accumulation-material supply line which connects the heat accumulator and the steam generator to each other and 
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Examiner, Art Unit 3746
March 5, 2021